Exhibit 99.4 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k) The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13D shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained herein and therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Date: November 9, 2015 ALFA TELECOM TURKEY LIMITED By: /s/ Franz Wolf Name: Franz Wolf Title: Director ATTL LIMITED By: /s/ Franz Wolf Name: Franz Wolf Title: Director ATTL HOLDINGS A SOCIÉTÉ À RESPONSABILITÉ LIMITÉE By: /s/ Vitalij Farafonov Name: Vitalij Farafonov Title: Manager ATTL HOLDINGS UK LIMITED By: /s/ Hugo Canwell Name: Hugo Canwell Title: Director LETTERONE INVESTMENT HOLDINGS S.À R.L. By: /s/ Maxime Nino Name: Maxime Nino Title: Manager LETTERONE HOLDINGS S.A. By: /s/ David Gould Name: Dave Gould Title: Class I Director
